Order, Supreme Court, New York County (Karla Moskowitz, J.), entered December 12, 2006, insofar as it denied so much of defendants’ motion to dismiss the third cause of action against defendant Stratis, unanimously reversed, on the law, without costs, and that part of the motion granted. The Clerk is directed to enter judgment in favor of defendant Stratis dismissing the complaint against him. Appeal by defendant Calvary Baptist Church and cross appeal by plaintiff from the aforesaid order, *426and appeal by plaintiff from judgment, same court and Justice, entered February 7, 2007, unanimously withdrawn pursuant to stipulation among the parties to this action other than defendant Stratis.
Even assuming plaintiff has sufficiently shown an enforceable lease with the Church, it has failed to set forth sufficient facts showing that Stratis, executive administrator and general counsel for the Church, intentionally procured a breach of the lease by the Church. Conclusory assertions of wrongful, intentional, malicious or improper actions, for personal profit or constituting independent torts, are inadequate to spell out a claim here for tortious interference with contract. The record is devoid of evidence of any act by Stratis that could be construed as having induced the Church’s Board of Deacons to reach its seven-to-one vote to reject the amended lease with plaintiff (see Courageous Syndicate v People-To-People Sports Comm., 141 AD2d 599 [1988]; Citicorp Retail Servs. v Wellington Mercantile Servs., 90 AD2d 532 [1982]).
The decision and order of this Court, entered herein on March 18, 2008 (49 AD3d 401 [2008]), is hereby recalled and vacated. Concur—Andrias, J.P; Friedman, Sweeny and McGuire, JJ.